ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This matter is before us on remand from the Florida Supreme Court following its decision in Sojfer v. R.J. Reynolds Tobacco Company, 187 So.3d 1219 (Fla.2016). In compliance with the Florida Supreme Court’s directive, we remand this case for further proceedings on the issue of whether punitive damages should be imposed for Appellee/Cross-Appellant’s negligence and strict liability claims and, if so, the amount thereof.
REVERSED and REMANDED with instructions.
LEWIS, WETHERELL, and MAKAR, JJ., concur.